PER CURIAM:
These claims were brought by claimant for medical services provided to various patients of respondent. At a hearing on the claims, the claimant requested that Claim No. CC-84-310a be withdrawn, and the Court dismissed the claim. In Claim No. CC-84-310b, the respondent, in its Amended Answer, admitted the validity of a portion of that claim. The total amount sought in this claim was $5,178.40, of which respondent admitted $4,868.40. Ronald Anspaugh, claimant’s Manager of Accounts, requested that the disputed portion of the claim as to patient Linda Clem in the amount of $310.00, be held open for further hearing, and the Court continued that portion generally. As the respondent has admitted part of Claim No. CC-84-310b and has stated that there were sufficient funds remaining in its appropriation for the fiscal year in question from which to pay the claim, the Court makes an award in the amount of $4,868.40.
Claim dismissed in CC-84-310a.
Award of $4,868.40 in CC-84-310b.